FRIEDMAN, Judge,
dissenting.
I agree with the Majority that Roekey, in his answer to paragraph seven of the School District’s petition,1 admitted that the parties’ attorneys had, in fact, reached an agreement with respect to the damages resulting from the condemnation of his land. However, the issue before us on appeal is not merely whether such an agreement was made, but whether Schorpp, the attorney who made the agreement, had the power and authority to do so. Because I believe that the Majority has incorrectly concluded that Schorpp had such authority, I must respectfully dissent.
Although it is true that Pennsylvania law has, historically, favored settlement agreements, see Gross v. Penn Mutual Life Insurance Go., 396 F.Supp. 373 (E.D.Pa.1975), an attorney has no implied authority to enter into agreements which involve a waiver of his or her client’s substantial rights or which impose new liabilities or burdens. Rallen v. Pollock, 412 Pa. 281, 194 A.2d 227 (1963). Thus, the party alleging a compromise or settlement agreement has the burden of pleading and proving both the existence of the agreement and the actual authority of the attorney to enter into it. See Redevelopment Authority of the City of Philadelphia v. L & A Creative Art Studio, Inc., 6 Pa. Cmwlth. 326, 294 A.2d 606 (1972). Although Rockey’s admission that there had been an offer and acceptance of settlement relieved the School District of its burden of pleading and proving the existence of the agreement, it did not relieve the School District of its obligation to plead and prove that Schorpp had the actual authority to accept the School District’s offer on Rockey’s behalf.2
With respect to the School District’s obligation, the Majority contends that “[tjhere is a presumption that a settlement entered into by an attorney has been authorized by the *1336client_” (Majority op. at 1334.) The Majority explains that, because such a presumption avoids intrusion into privileged communications between attorney and client, it is fundamental to the effective functioning of our adversary system. Although the Majority’s rationale may sound persuasive, I believe that a presumption of authority improperly shifts the burden of proof from the party alleging an agreement to the party opposing it. Accordingly, unlike the Majority, I believe that the burden here properly belongs to, and should remain with, the School District.
The School District contends that, by admitting that “[njegotiations ... occurred between the parties, culminating in an agreement consisting of an exchange of correspondence between the parties’ attorneys,” (School District’s petition, para. 7), Rockey implicitly admitted that Schorpp was authorized to settle the matter on Rockey’s behalf. Alternatively, the School District contends that Schorpp’s letter of June 12, 1995, by stating that “Mr. Rockey has reluctantly agreed ...,” (R.R. at 121a), clearly evidences Schorpp’s actual authority to settle this matter on his client’s behalf. The School District maintains that “[t]his is a clear statement which carried the obvious implications that ... Schorpp had commu-ideated the District’s offer of June 7, 1995 to Rockey and that he ‘agreed’ to it.” (School District’s brief at 16)(emphasis added). Thus, because “[t]he transmittal of Rockey’s agreement by ... Schorpp contains no hint that counsel was less than fully authorized to consummate the terms of the School District’s proposal,” the School District concludes that Schorpp did, in fact, have Rockey’s actual authority to settle this matter.3 Id. I must disagree on several counts.
First, I do not believe that Roekey’s admission that Schorpp and Snelbaker had, in fact, reached an agreement is tantamount to an admission that Rockey had actually authorized his attorney to enter into such an agreement. Second, I do not believe that Schorpp’s statement in his letter of June 12, 1995 that “Mr. Rockey has reluctantly agreed ...,” (R.R. at 121a), in and of itself, provides competent proof that Rockey had actually authorized Schorpp to settle the matter on his behalf. Finally, and most importantly, even if either Roekey’s admission or Schorpp’s letter provides evidence of authority, such evidence is, at best, evidence of implied authority. As the School District itself repeatedly acknowledges, these statements merely carry the “implication” that Schorpp had Rockey’s actual authority to settle this matter. However, the authority of *1337an attorney to bind Ms or her client by way of agreement or compromise cannot be inferred, but must be proven. L & A Creative Art Studio. Because the School District provided no evidence in support of its burden other than that which it urges this court to infer from the agreement itself,4 I believe that the School District has failed to satisfy its burden of proving that Schorpp had the actual authority to bind his client to the terms of an agreement wMeh compromised his client’s substantial rights.
Accordingly, I would affirm the trial court’s order denying the School District’s petition to effect settlement of just compensation.
COLINS, President Judge, joins in tMs dissent.

. Paragraph seven of the School District’s petition to effect settlement reads as follows:
7. Negotiations as to just compensation occurred between the parties, culminating in an agreement consisting of an exchange of correspondence between the parties’ attorneys, as follows:
a. A letter offer from Condemnor’s attorneys dated June 7, 1995....
b. A letter of acceptance from Condemnee’s attorneys dated June 12, 1995....
(R.R. at 24a-25a.)


. The Majority initially contends that, because the letters exchanged between the parties’ attorneys contain uncontroverted evidence that the School District and Roekey had themselves agreed to the material terms of the agreement, the School District satisfied its burden by introducing those letters into evidence. Inasmuch as the trial court, as the sole trier of fact, assigned very little evidentiary weight to these letters, I disagree that the letters alone can sustain the School District’s burden of proof, and join with the dissenting opinion of President Judge Colins.


. The School District makes much of the fact that Rockey allegedly “never refuted, disavowed or otherwise disputed Attorney Schorpp’s authority,” (School District's brief at 16), either in his answer to the School District's petition or at the hearing. The School District concludes that this "absence of evidence ... on the matter of Attorney Schorpp’s authority ... is tantamount to a full admission that such authority existed.” (School District’s brief at 17.) However, the School District’s argument misplaces the burden of proof.
Although it is true that Rockey never denied Schorpp's authority to accept a settlement on his behalf either in his answer to the School District’s petition or at the hearing, it was not Rock-ey's burden to disprove, but, rather, the School District’s burden to prove, that Schorpp had the actual authority to enter into a binding agreement with the School District. The School District could have satisfied its burden in either of two ways: (1) it could have pleaded and introduced evidence that Rockey had actually authorized Schorpp’s acceptance of settlement; or (2) it could have pleaded and introduced evidence that Rockey had ratified Schoipp’s un authorized acceptance of settlement. See Yarnall v. Yorkshire Worsted Mills, 370 Pa. 93, 87 A.2d 192 (1952)(noting that, where client fails to promptly repudiate act of attorney upon receiving knowledge that attorney has exceeded his or her authority, client will be held to have ratified unauthorized act of attorney). Because the School District never pleaded or introduced any such evidence, Rockey was under no burden to deny or dispute Schorpp’s authority. Moreover, even if the School District had introduced such evidence, by refusing to sign a written release, Rockey promptly and sufficiently repudiated Schorpp’s acceptance of a settlement with the School District. Compare Gross v. Penn Mutual Life Insurance Co., 396 F.Supp. 373 (E.D.Pa.l975)(holding that, where client has signed written document authorizing attorney to accept settlement agreement on his or her behalf, failure to sign final release does not prevent agreement from becoming binding).


. It is interesting to note that the School District never called either Rockey or Schorpp as a witness at the hearing before the trial court. (Trial ct. op. at 3.)